Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

   SPECIALIZED BICYCLE COMPONENTS, INC.,
                                 Plaintiff,
   vs.

   R TAKE STORE, FIRESNAKE STORE, CHARLES BILL
   STORE, WILD SIDE CYCLING E-COMMERCE CO., LTD
   STORE, ANIMEE123, LVPAISHANGMAO, AMABAC,
   BENJAMINS1568, CHEAP SOCKS STORE,
   COLORINTHETREE, DASERWD FASHION STORE, DIHAO
   FASHION, JIMMYLOVEYOUPLUS, LIUDI888, LIWEN258,
   LJ_SPORT, MCKENSEYFASHION, MRSFAN,
   QIAOQIAOHUA, ROCK ROLL, SWRFGG STORE, WORLD
   SERVICE STORE, XIAOMING FASHION 07, YM1989,
   YUJIANXING, ZE WEI SCIENCE AND TECHNOLOGY,
   ZFYYOUTH0101,17BEST, 2015YUCHEN, 2017LIYONGSHOP,
   ALICE_XSF_2, ALL_ITEMS_YOU_NEED, ANGEL_GA,
   APRID_XTXYC, ASABUSTORE, BRILLIANT-18,
   BUYBESTSHOP01, CHIYAMAOYI, DAILYMARKET7,
   DAVIDLOUIS, DIY_DREAMGARDEN, ELLIE_BEST2011,
   EMPIREKUKUBESI, EVENING*DRESS, FAZLYTAR0,
   GIZMOSTIG, GOODSANDGOOD, GYTISSHOP, HOWLUX-
   COM, HYPER_MALL, LDLIAO321, LUCY-200988,
   MARKETPLACEVISION, MUKAAGI.GMS1NA,
   NANHAIJINHU1972, OKE-XIBN4GLYD, QIULING8399,
   QIULINLI_0, RAINSPORTS a/k/a TTGR8 , RUYIALING,
   SPCYCLE2, SUDASTORE, THEANGELSELLER,
   THINGS_TO_BUY, TIRNAD5, XINGFU2010, YONGQI.888,
   AWSTBICYCLE.COM, and RECALLSHOES.COM, each an
   Individual, Partnership, Business Entity, or Unincorporated
   Association,
                                  Defendants.
                                                                           /

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff Specialized Bicycle Components, Inc. (“Plaintiff”) hereby sues Defendants, the

  individuals, partnerships, business entities, or unincorporated associations identified in the

  caption, which are set forth on Schedule “A” hereto (collectively “Defendants”). Defendants are
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 2 of 22



  promoting, selling, offering for sale and distributing goods using counterfeits and confusingly

  similar imitations of Plaintiff’s trademarks within this district through various Internet based e-

  commerce stores and fully interactive commercial Internet websites operating under the seller

  identities and domain names set forth on Schedule “A” hereto (the “Seller IDs and Subject

  Domain Names”). In support of its claims, Plaintiff alleges as follows:

                                    JURISDICTION AND VENUE

          1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition, and common law trademark infringement

  pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), and The All Writs Act, 28 U.S.C. § 1651(a),

  and Florida’s common law. Accordingly, this Court has subject matter jurisdiction over this

  action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s state law claims because

  those claims are so related to the federal claims that they form part of the same case or

  controversy.

          2.      Defendants are subject to personal jurisdiction in this district because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district through at least the Internet based e-

  commerce stores and fully interactive commercial Internet websites accessible in Florida and

  operating under their Seller IDs and Subject Domain Names.

          3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens engaged in infringing activities and causing harm within this

  district by advertising, offering to sell, selling and shipping infringing products into this district.




                                                     2
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 3 of 22



                                             THE PLAINTIFF

         4.      Plaintiff is a California corporation with its principal place of business in Morgan

  Hill, California. Plaintiff designs, markets, and distributes high-end bicycles, cycling accessories,

  and apparel, throughout the world, including this district, under multiple world famous common

  law and federally registered trademarks, including those identified in Schedule “B” hereto.

  Plaintiff’s trademarked goods are sold through authorized retail locations throughout the United

  States, including within the State of Florida and this district. Defendants, through the sale and

  offer to sell counterfeit and infringing versions of Plaintiff’s branded products, are directly, and

  unfairly, competing with Plaintiff’s economic interests in the State of Florida and causing

  Plaintiff harm within this jurisdiction.

         5.      Like many other famous trademark owners, Plaintiff suffers ongoing daily and

  sustained violations of its trademark rights at the hands of counterfeiters and infringers, such as

  Defendants herein, who wrongfully reproduce and counterfeit Plaintiff’s trademarks for the twin

  purposes of (i) duping and confusing the consuming public and (ii) earning substantial profits.

  The natural and intended byproduct of Defendants’ actions is the erosion and destruction of the

  goodwill associated with Plaintiff’s trademarks, as well as the destruction of the legitimate

  market sector in which it operates.

         6.      In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Plaintiff expends significant

  amounts of monetary resources in connection with trademark enforcement efforts, including

  legal fees, investigative fees, and support mechanisms for law enforcement. The exponential

  growth of counterfeiting over the Internet, particularly through online marketplace platforms, has

  created an environment that requires companies, such as Plaintiff, to expend significant time and




                                                    3
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 4 of 22



  money across a wide spectrum of efforts in order to protect both consumers and itself from the ill

  effects of confusion and the erosion of the goodwill connected to Plaintiff’s brand.

                                        THE DEFENDANTS

         7.      Defendants are individuals and/or business entities of unknown makeup, each of

  whom, upon information and belief, either reside and/or operate in foreign jurisdictions, or

  redistribute products from the same or similar sources in those locations. Defendants have the

  capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target their

  business activities towards consumers throughout the United States, including within this district

  through the operation of, at least, one fully interactive commercial Internet based e-commerce

  store via the Internet marketplace websites, AliExpress.com, Amazon.com, eBay.com, and/or

  Wish.com, under the Seller IDs, or the fully interactive Internet websites under the Subject

  Domain Names.

         8.      Defendants are the past and present controlling forces behind the sale of products

  under counterfeits and infringements Plaintiff’s trademarks as described herein using at least the

  Seller IDs and Subject Domain Names.

         9.      Upon information and belief, Defendants directly engage in unfair competition by

  advertising, offering for sale, and selling goods bearing one or more of Plaintiff’s trademarks to

  consumers within the United States and this district through Internet based e-commerce stores

  and commercial Internet websites using, at least, the Seller IDs and Subject Domain Names and

  additional domain names or seller identification aliases not yet known to Plaintiff. Defendants

  have purposefully directed some portion of their illegal activities towards consumers in the State

  of Florida through the advertisement, offer to sell, sale, and/or shipment of counterfeit and

  infringing Specialized goods into the State.




                                                   4
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 5 of 22



          10.     Defendants have registered, established or purchased, and maintained their Seller

  IDs and Subject Domain Names. Upon information and belief, Defendants may have engaged in

  fraudulent conduct with respect to the registration of the Seller IDs and Subject Domain Names

  by providing false and/or misleading information to their various registrars or Internet

  marketplace websites where they sell during the registration or maintenance process. Upon

  information and belief, some Defendants have registered and/or maintained their Seller IDs and

  Subject Domain Names for the sole purpose of engaging in illegal counterfeiting activities.

          11.     Upon information and belief, Defendants will continue to register or acquire new

  seller identification aliases and domain names for the purpose of selling and offering for sale

  goods bearing counterfeit and confusingly similar imitations of one or more of Plaintiff’s

  trademarks unless preliminarily and permanently enjoined.

          12.     Defendants’ use their Internet-based businesses in order to infringe the intellectual

  property rights of Plaintiff.

          13.     Defendants’ business names, i.e., the Seller IDs and Subject Domain Names,

  associated payment accounts, and any other alias seller identification names and domain names

  used in connection with the sale of counterfeit and infringing goods bearing one or more of

  Plaintiff’s trademarks are essential components of Defendants’ online activities and are one of

  the means by which Defendants further their counterfeiting and infringement scheme and cause

  harm to Plaintiff. Moreover, Defendants are using Plaintiff’s famous trademarks to drive

  Internet consumer traffic to their e-commerce stores and websites operating under the Seller IDs

  and Subject Domain Names, thereby increasing the value of the Seller IDs and Subject Domain

  Names and decreasing the size and value of Plaintiff’s legitimate marketplace and intellectual

  property rights at Plaintiff’s expense.




                                                    5
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 6 of 22



                              COMMON FACTUAL ALLEGATIONS

         Plaintiff’s Business and Trademark Rights

         14.     Plaintiff is the owner of the trademarks identified on Schedule “B” hereto, which

  are valid and registered on the Principal Register of the United States Patent and Trademark

  Office (collectively the “Specialized Marks”). The registrations for the Specialized Marks

  constitute presumptive evidence of their ownership and validity, and the registrations are

  incontestable and therefore constitute conclusive evidence of such rights. The Specialized Marks

  are used in connection with the design, marketing, and distribution of high quality goods in the

  categories identified on Schedule “B” hereto. True and correct copies of the Federal

  Registrations for the Specialized Marks are attached hereto as Composite Exhibit “1.”

         15.     The Specialized Marks have been used by Plaintiff in interstate commerce to

  identify and distinguish Plaintiff’s high quality goods, including bicycles, cycling accessories,

  and apparel, for an extended period of time.

         16.     The Specialized Marks are well-known and famous and have been for many

  years. Plaintiff has expended substantial time, money, and other resources developing,

  advertising, and otherwise promoting the Specialized Marks and products bearing the

  Specialized Marks. The Specialized Marks qualify as famous marks as that term is used in 15

  U.S.C. §1125(c)(1).

         17.     Plaintiff has extensively used, advertised, and promoted the Specialized Marks in

  the United States in association with the sale of high quality bicycles, cycling accessories,

  apparel, and other goods.




                                                   6
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 7 of 22



          18.    As a result of Plaintiff’s efforts, members of the consuming public readily identify

  merchandise bearing or sold under the Specialized Marks as being high quality goods sponsored

  and approved by Plaintiff.

          19.    The Specialized Marks serve as symbols of Plaintiff’s quality, reputation, and

  goodwill and have never been abandoned.

          20.    The Specialized Marks have never been assigned or licensed to any Defendant in

  this matter.

          21.    Genuine goods bearing the Specialized Marks are widely advertised and promoted

  by Plaintiff, its authorized distributors and unrelated third parties via the Internet. Over the

  course of the past several years, visibility on the Internet, particularly via Internet search engines

  such as Google, Yahoo!, and Bing has become increasingly important to Plaintiff’s overall

  marketing and consumer education efforts. Thus, Plaintiff expends significant monetary

  resources on Internet marketing and consumer education, including search engine optimization

  (“SEO”) strategies. Those strategies allow Plaintiff and its authorized retailers to fairly and

  legitimately educate consumers about the value associated with the Specialized Marks and the

  goods sold thereunder.

          Defendants’ Infringing Activities

          22.    Upon information and belief, Defendants are promoting and advertising,

  distributing, selling, and/or offering for sale counterfeit and infringing goods in interstate

  commerce using exact copies of the Specialized Marks (collectively, the “Counterfeit Goods”)

  through at least the Internet based e-commerce stores and or commercial Internet websites

  operating under the Seller IDs and Subject Domain Names. Plaintiff has used the Specialized




                                                    7
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 8 of 22



  Marks extensively and continuously before Defendants began offering counterfeit and

  confusingly similar imitations of Plaintiff’s merchandise.

         23.     Upon information and belief, Defendants’ Counterfeit Goods are of a quality

  substantially and materially different than that of Plaintiff’s genuine goods. Defendants, upon

  information and belief, are actively using, promoting and otherwise advertising, distributing,

  selling and/or offering for sale substantial quantities of their Counterfeit Goods with the

  knowledge and intent that such goods will be mistaken for the genuine high quality goods

  offered for sale by Plaintiff under the Specialized Marks despite Defendants’ knowledge that

  they are without authority to use the Specialized Marks. The net effect of Defendants’ actions

  will cause confusion of consumers, at the time of initial interest, sale, and in the post-sale setting,

  who will believe Defendants’ Counterfeit Goods are genuine goods originating from, associated

  with, or approved by Plaintiff.

         24.     Defendants advertise their Counterfeit Goods for sale to the consuming public via

  e-commerce stores on Internet marketplace websites using at least the Seller IDs and commercial

  Internet websites operating under at least the Subject Domain Names. In so advertising these

  goods, Defendants improperly and unlawfully use one or more of the Specialized Marks without

  Plaintiff’s permission.

         25.     As part of their overall infringement and counterfeiting scheme, Defendants are,

  upon information and belief, employing and benefitting from substantially similar, advertising

  and marketing strategies based, in large measure, upon an illegal use of counterfeits and

  infringements of the Specialized Marks. Specifically, Defendants are using counterfeits and

  infringements of Plaintiff’s famous Specialized Marks in order to make their e-commerce stores

  and websites selling illegal goods appear more relevant, authentic, and attractive to consumers




                                                    8
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 9 of 22



  searching for Plaintiff’s related goods and information online. By their actions, Defendants are

  contributing to the creation and maintenance of an illegal marketplace operating in parallel to the

  legitimate marketplace for Plaintiff’s genuine goods. Defendants are causing individual,

  concurrent and indivisible harm to Plaintiff and the consuming public by (i) depriving Plaintiff

  and other third parties of their right to fairly compete for space within search engine results and

  reducing the visibility of Plaintiff’s genuine goods on the World Wide Web, (ii) causing an

  overall degradation of the goodwill associated with the Specialized Marks, and/or (iii) increasing

  Plaintiff’s overall cost to market the Specialized Marks and educate consumers about its brand

  via the Internet.

          26.     Upon information and belief, Defendants are concurrently targeting their

  counterfeiting and infringing activities toward consumers and causing harm within this district

  and elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiff and

  the consuming public for Defendants’ own benefit.

          27.     Upon information and belief, at all times relevant hereto, Defendants in this action

  had full knowledge of Plaintiff’s ownership of the Specialized Marks, including its exclusive

  right to use and license such intellectual property and the goodwill associated therewith.

          28.     Defendants’ use of the Specialized Marks, including the promotion and

  advertisement, reproduction, distribution, sale and offering for sale of their Counterfeit Goods, is

  without Plaintiff’s consent or authorization.

          29.     Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

  Plaintiff’s rights for the purpose of trading on Plaintiff’s goodwill and reputation. If Defendants’




                                                   9
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 10 of 22



  intentional counterfeiting and infringing activities are not preliminarily and permanently

  enjoined by this Court, Plaintiff and the consuming public will continue to be harmed.

         30.     Defendants’ above identified infringing activities are likely to cause confusion,

  deception, and mistake in the minds of consumers before, during and after the time of purchase.

  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers, the public, and the trade into believing there is a connection or association between

  Plaintiff’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

         31.     Upon information and belief, Defendants’ payment and financial accounts are

  being used by Defendants to accept, receive, and deposit profits from Defendants’ trademark

  counterfeiting and infringing and unfairly competitive activities connected to their Seller IDs and

  Subject Domain Names and any other alias seller identification names or domain names being

  used and/or controlled by them.

         32.     Further, upon information and belief, Defendants are likely to transfer or secret

  their assets to avoid payment of any monetary judgment awarded to Plaintiff.

         33.     Plaintiff has no adequate remedy at law.

         34.     Plaintiff is suffering irreparable injury and has suffered substantial damages as a

  result of Defendants’ unauthorized and wrongful use of the Specialized Marks. If Defendants’

  counterfeiting and infringing and unfairly competitive activities are not preliminarily and

  permanently enjoined by this Court, Plaintiff and the consuming public will continue to be

  harmed.

         35.     The harm and damages sustained by Plaintiff have been directly and proximately

  caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

  sale of their Counterfeit Goods.




                                                  10
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 11 of 22



           COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
             PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

         36.     Plaintiff hereby adopts and re-alleges the allegations set forth in Paragraphs 1

  through 35 above.

         37.     This is an action for trademark counterfeiting and infringement against

  Defendants based on their use of counterfeit and confusingly similar imitations of the

  Specialized Marks in commerce in connection with the promotion, advertisement, distribution,

  offering for sale, and sale of the Counterfeit Goods.

         38.     Defendants are promoting and otherwise advertising, selling, offering for sale,

  and distributing goods, using counterfeits and/or infringements of one or more of the Specialized

  Marks. Defendants are continuously infringing and inducing others to infringe the Specialized

  Marks by using one or more of them to advertise, promote, offer to sell, and/or sell at least

  counterfeit and infringing goods.

         39.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and actually are causing confusion, mistake, and deception among members of the trade and the

  general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

         40.     Defendants’ unlawful actions have individually and jointly caused and are

  continuing to cause unquantifiable damage to Plaintiff and are unjustly enriching Defendants

  with profits at Plaintiff’s expense.

         41.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of the Specialized Marks in violation of Plaintiff’s rights under § 32 of the Lanham

  Act, 15 U.S.C. § 1114.

         42.     Plaintiff has suffered and will continue to suffer irreparable injury and damages

  due to Defendants’ above described activities if Defendants are not preliminarily and



                                                  11
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 12 of 22



  permanently enjoined. Additionally, Defendants will continue to wrongfully profit from their

  illegal activities.

                     COUNT II - FALSE DESIGNATION OF ORIGIN
              PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          43.      Plaintiff hereby adopts and re-alleges the allegations set forth in Paragraphs 1

  through 35 above.

          44.      Upon information and belief, Defendants’ Counterfeit Goods bearing, offered for

  sale, and sold under copies of one or more of the Specialized Marks have been widely advertised

  and offered for sale throughout the United States via the Internet.

          45.      Defendants’ Counterfeit Goods bearing, offered for sale, and sold under copies of

  one or more of the Specialized Marks are virtually identical in appearance to Plaintiff’s genuine

  goods. However, Defendants’ Counterfeit Goods are different in quality. Accordingly,

  Defendants’ activities are likely to cause confusion in the trade and among the general public as

  to at least the origin or sponsorship of their Counterfeit Goods.

          46.      Defendants, upon information and belief, have used in connection with their

  advertisement, offer for sale, and sale of their Counterfeit Goods, false designations of origin and

  false descriptions and representations, including words or other symbols and trade dress, which

  tend to falsely describe or represent such goods and have caused such goods to enter into

  commerce with full knowledge of the falsity of such designations of origin and such descriptions

  and representations, all to Plaintiff’s detriment.

          47.      Defendants have authorized infringing uses of one or more of the Specialized

  Marks in Defendants’ advertisement and promotion of their counterfeit and infringing branded

  goods. Defendants have misrepresented to members of the consuming public that the

  Counterfeit Goods being advertised and sold by them are genuine, non-infringing goods.



                                                       12
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 13 of 22



         48.     Additionally, Defendants are using counterfeits and infringements of the

  Specialized Marks in order to unfairly compete with Plaintiff and others for space within search

  engine organic results, thereby jointly depriving Plaintiff of a valuable marketing and

  educational tool which would otherwise be available to Plaintiff and reducing the visibility of

  Plaintiff’s genuine goods on the World Wide Web.

         49.     Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).

         50.     Plaintiff has no adequate remedy at law, and has sustained indivisible injury and

  damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this

  Court, Defendants will continue to wrongfully reap profits and Plaintiff will continue to suffer

  irreparable injury to its goodwill and business reputation, as well as monetary damages.

                       COUNT III - COMMON LAW UNFAIR COMPETITION

         51.     Plaintiff hereby adopts and re-alleges the allegations set forth in Paragraphs 1

  through 35 above.

         52.     This is an action against Defendants based on their promotion, advertisement,

  distribution, sale, and/or offering for sale of goods bearing marks which are virtually identical,

  both visually and phonetically, to one or more of the Specialized Marks in violation of Florida’s

  common law of unfair competition.

         53.     Specifically, Defendants are promoting and otherwise advertising, selling,

  offering for sale and distributing goods bearing counterfeits and infringements of the Specialized

  Marks. Defendants are also using counterfeits and infringements of the Specialized Marks to

  unfairly compete with Plaintiff for (i) space in search engine results across an array of search

  terms and/or (ii) visibility on the World Wide Web.




                                                   13
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 14 of 22



         54.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ products by their use of the Specialized Marks.

         55.     Plaintiff has no adequate remedy at law and is suffering irreparable injury and

  damages as a result of Defendants’ actions.

               COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

         56.     Plaintiff hereby adopts and re-alleges the allegations set forth in Paragraphs 1

  through 35 above.

         57.     This is an action for common law trademark infringement against Defendants

  based on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods

  bearing one or more of the Specialized Marks. Plaintiff is the owner of all common law rights in

  and to the Specialized Marks.

         58.     Specifically, Defendants, upon information and belief, are promoting and

  otherwise advertising, distributing, offering for sale, and selling goods bearing infringements of

  the Specialized Marks.

         59.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake, and deception among members of the trade and general consuming public as

  to the origin and quality of Defendants’ Counterfeit Goods bearing the Specialized Marks.

         60.     Plaintiff has no adequate remedy at law and is suffering damages and irreparable

  injury as a result of Defendants’ actions.

                                      PRAYER FOR RELIEF

         61.     WHEREFORE, Plaintiff demands judgment on all Counts of this Complaint and

  an award of equitable relief and monetary relief against Defendants as follows:




                                                  14
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 15 of 22



                 a.      Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions pursuant to 15 U.S.C. § 1116 and Federal Rule of Civil Procedure 65,

  enjoining Defendants, their agents, representatives, servants, employees, and all those acting in

  concert or participation therewith, from manufacturing or causing to be manufactured, importing,

  advertising or promoting, distributing, selling or offering to sell their Counterfeit Goods; from

  infringing, counterfeiting, or diluting the Specialized Marks; from using the Specialized Marks,

  or any mark or trade dress similar thereto, in connection with the sale of any unauthorized goods;

  from using any logo, trade name or trademark or trade dress that may be calculated to falsely

  advertise the services or products of Defendants as being sponsored by, authorized by, endorsed

  by, or in any way associated with Plaintiff; from falsely representing themselves as being

  connected with Plaintiff, through sponsorship or association, or engaging in any act that is likely

  to falsely cause members of the trade and/or of the purchasing public to believe any goods or

  services of Defendants are in any way endorsed by, approved by, and/or associated with

  Plaintiff; from using any reproduction, counterfeit, copy, or colorable imitation of the

  Specialized Marks in connection with the publicity, promotion, sale, or advertising of any goods

  sold by Defendants; from affixing, applying, annexing or using in connection with the sale of

  any goods, a false description or representation, including words or other symbols tending to

  falsely describe or represent Defendants’ goods as being those of Plaintiff, or in any way

  endorsed by Plaintiff and from offering such goods in commerce; from engaging in search

  engine optimization strategies using colorable imitations of Plaintiff’s trademarks; and from

  otherwise unfairly competing with Plaintiff.

                 b.      Entry of an order pursuant to 28 U.S.C §1651(a), The All Writs Act that,

  upon Plaintiff’s request, the top level domain (TLD) Registry for each of the Subject Domain




                                                  15
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 16 of 22



  Names or their administrators, including backend registry operators or administrators, place the

  Subject Domain Names on Registry Hold status for the remainder of the registration period for

  any such domain name, thus removing them from the TLD zone files which link the Subject

  Domain Names to the IP addresses where the associated websites are hosted.

                  c.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act and

  the Court’s inherent authority, canceling for the life of the current registration or, at Plaintiff’s

  election, transferring the Subject Domain Names and any other domain names used by

  Defendants to engage in their counterfeiting of the Specialized Marks at issue to Plaintiff’s

  control so they may no longer be used for illegal purposes.

                  d.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act,

  requiring the Seller IDs, and any other alias seller identification names being used and/or

  controlled by Defendants to engage in the business of marketing, offering to sell, and/or selling

  goods bearing counterfeits and infringements of the Specialized Marks be disabled by each

  Defendant and the applicable governing Internet marketplace website operators and/or

  administrators who are provided with notice of the injunction, including Alibaba.com Hong

  Kong Limited, which operates the AliExpress.com platform, Amazon.com, Inc, eBay.com, Inc.,

  and ContextLogic, Inc., which operates the Wish.com platform.

                  e.      Entry of an order that, upon Plaintiff’s request, any Internet marketplace

  website operators and/or administrators who are provided with notice of the injunction, including

  but not limited to Alibaba.com Hong Kong Limited, which operates the AliExpress.com

  platform, Amazon.com, Inc, eBay.com, Inc., and ContextLogic, Inc., which operates the

  Wish.com platform, identify any e-mail address known to be associated with Defendants’

  respective Seller ID, and cease facilitating access to any or all e-commerce stores through which




                                                    16
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 17 of 22



  Defendants engage in the promotion, offering for sale and/or sale of goods bearing counterfeits

  and/or infringements of the Specialized Marks.

                 f.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act,

  that, upon Plaintiff’s request, any Internet marketplace website operators and/or administrators

  who are provided with notice of the injunction, including but not limited to Alibaba.com Hong

  Kong Limited, which operates the AliExpress.com platform, Amazon.com, Inc, eBay.com, Inc.,

  and ContextLogic, Inc., which operates the Wish.com platform, permanently remove any and all

  listings and associated images of goods bearing counterfeits and/or infringements of the

  Specialized Marks via the e-commerce stores operating under the Seller IDs, and any other

  listings and images of goods bearing counterfeits and/or infringements of the Specialized Marks

  associated with the same sellers or linked to any other alias seller identification names being

  used and/or controlled by Defendants to promote, offer for sale and/or sell goods bearing

  counterfeits and/or infringements of the Specialized Marks.

                 g.      Entry of an order requiring Defendants to account to and pay Plaintiff for

  all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

  unfairly competitive activities and that the award to Plaintiff be trebled, as provided for under 15

  U.S.C. §1117, or, at Plaintiff’s election with respect to Count I, that Plaintiff be awarded

  statutory damages from each Defendant in the amount of two million dollars ($2,000,000.00) per

  each counterfeit trademark used and product sold, as provided by 15 U.S.C. §1117(c)(2) of the

  Lanham Act.

                 h.      Entry of an order that, upon Plaintiff’s request, any financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, Alibaba.com Hong Kong Limited, Zhejiang Ant Small and Micro




                                                   17
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 18 of 22



  Financial Services Group Co., Ltd., AliPay (China) Internet Technology Co. Ltd., Alipay.com

  Co., Ltd., Amazon Payments, Inc., PayPal, Inc., Context Logic, Inc., which operates the

  Wish.com platform, and their related companies and affiliates, identify and restrain all funds, up

  to and including the total amount of judgment, in all financial accounts and/or sub-accounts used

  in connection with the Seller IDs and Subject Domain Names or other alias seller identification

  or e-commerce store names used by Defendants presently or in the future, as well as any other

  related accounts of the same customer(s) and any other accounts which transfer funds into the

  same financial institution account(s), to be surrendered to Plaintiff in partial satisfaction of the

  monetary judgment entered herein.

                 i.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiff’s

  costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                 j.      Entry of an award of pre-judgment interest on the judgment amount.

                 k.      Entry of an Order for any further relief as the Court may deem just and

  proper.

  DATED: October 12, 2018.                       Respectfully submitted,

                                                 STEPHEN M. GAFFIGAN, P.A.

                                                 By: s:/Stephen M. Gaffigan/______________
                                                 Stephen M. Gaffigan (Fla. Bar No. 025844)
                                                 Virgilio Gigante (Fla. Bar No. 082635)
                                                 T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                                 401 East Las Olas Blvd., Suite 130-453
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 767-4819
                                                 Facsimile: (954) 767-4821
                                                 E-mail: Stephen@smgpa.net
                                                 E-mail: Leo@smgpa.net
                                                 E-mail: Raquel@smgpa.net

                                                 Attorneys for Plaintiff,
                                                 Specialized Bicycle Components, Inc.



                                                    18
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 19 of 22



                               SCHEDULE A
                    DEFENDANTS BY NUMBER AND SELLER ID

                 Defendant
                                        Defendant / Seller ID
                  Number
                      1      R TAKE Store
                      2      FIRESNAKE Store
                      3      charles bill Store
                      4      Wild Side Cycling E-commerce Co., Ltd Store
                      5      Animee123
                      6      lvpaishangmao
                      7      amabac
                      8      Benjamins1568
                      9      Cheap socks store
                     10      colorinthetree
                     11      daserwd fashion store
                     12      dihao fashion
                     13      Jimmyloveyouplus
                     14      liudi888
                     15      liwen258
                     16      LJ_SPORT
                     17      Mckenseyfashion
                     18      Mrsfan
                     19      qiaoqiaohua
                     20      ROCK ROLL
                     21      swrfgg store
                     22      World Service Store
                     23      xiaoming fashion 07
                     24      YM1989
                     25      yujianxing
                     26      ZE WEI Science and technology
                     27      zfyyouth0101
                     28      17best
                     29      2015yuchen
                     30      2017liyongshop
                     31      alice_xsf_2
                     32      all_items_you_need
                     33      angel_ga
                     34      aprid_xtxyc
                     35      asabustore
                     36      brilliant-18



                                        19
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 20 of 22



                    37       buybestshop01
                    38       chiyamaoyi
                    39       dailymarket7
                    40       davidlouis
                    41       diy_dreamgarden
                    42       ellie_best2011
                    43       empirekukubesi
                    44       evening*dress
                    45       fazlytar0
                    46       gizmostig
                    47       goodsandgood
                    48       gytisshop
                    49       howlux-com
                    50       hyper_mall
                    51       ldliao321
                    52       lucy-200988
                    53       marketplacevision
                    54       mukaagi.gms1na
                    55       nanhaijinhu1972
                    56       oke-xibn4glyd
                    57       qiuling8399
                    58       qiulinli_0
                    59       rainsports
                    59       ttgr8
                    60       ruyialing
                    61       spcycle2
                    62       sudastore
                    63       theangelseller
                    64       things_to_buy
                    65       tirnad5
                    66       xingfu2010
                    67       yongqi.888
                    68       awstbicycle.com
                    69       recallshoes.com




                                         20
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 21 of 22



                               SCHEDULE “B”
              PLAINTIFF’S FEDERALLY REGISTERED TRADEMARKS


                   Registration    Registration
     Trademark                                                    Class / Goods
                    Number            Date

                                                   IC 012; bicycle components and
                                                   accessories; namely, tires, cables, tubes,
    SPECIALIZED     1,378,009     January 14, 1986
                                                   cable housings, handle bars, stems,
                                                   frames, stayguards.
                                    December 6,     IC 025; Bicyclists' Shoes and Clothings,
                    1,515,498
                                       1988         Namely Shorts, Socks, and Jerseys.

    SPECIALIZED     1,529,532     March 14, 1989 IC 009; Protective helmets for bicyclists

      BODY                          February 06,
                    2,427,076                       IC 012; bicycle gloves.
    GEOMETRY                           2001
      BODY                          February 20,
                    2,429,939                       IC 012; bicycle saddles.
    GEOMETRY                           2001

     S-WORKS        2,940,114      April 12, 2005 IC 012; bicycles and bicycle frames.

                                                    IC 012; Bicycles, and bicycle parts and
                                                    accessories, namely, bicycle frames,
                                                    bicycle pumps, inner tubes, tires, saddles,
                                   December 12,
                    3,183,096                       handlebar grips, handlebar safety pads,
                                      2006
                                                    handlebars, handlebar tape, brake levers,
                                                    handlebar stems, seat posts, and water
                                                    bottle cages.
                                                    IC 009; Bicycle helmets; computing
                                   September 11,
                    3,290,139                       devices for bicyclists to measure time,
                                       2007
                                                    distance, and velocity.
                                                    IC 12; Bicycles, bicycle pumps, inner
                                   September 18,    tubes, saddles, grips, handlebar pads,
                    3,293,615
                                       2007         handlebar tape, brake levers, seat posts
                                                    and water bottle cages

                                                    IC 025; Bicyclists’ shoes and clothing,
                    3,942,515      April 12, 2011
                                                    namely, shorts, socks and jerseys.

                                                    IC 009; For protective clothing, footwear
                                                    and headgear for wear by bicyclists for
     S-WORKS        3,957,466      May 10, 2011
                                                    protection against accident or injury;
                                                    cycling helmets.



                                           21
Case 0:18-cv-62456-CMA Document 1 Entered on FLSD Docket 10/12/2018 Page 22 of 22




                    3,988,743     July 5, 2011    IC 025; bicycle gloves.

                                                  IC 009; Protective body armor.
                                                IC 025; Clothing, namely, shirts, t-shirts,
                    3,989,153    July 5, 2011 tops, base layers, jackets, jerseys, shorts,
                                                padded shorts, pants, sweat pants, tights,
                                                vests, socks, arm warmers, knee warmers,
                                                headwear, and footwear.
                                                IC 025; Clothing, namely, footwear,
                                                shirts, t-shirts, tops, socks, jackets, base
                                                layers, shorts, padded shorts, pants, sweat
                    4,019,602   August 30, 2011
                                                pants, tights, vests, arm warmers, knee
                                                warmers, headwear, gloves, namely,
                                                cycling gloves and outdoor gloves.




                                        22
